UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6800


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERTO ANTOINE DARDEN, a/k/a Dizz-e, a/k/a Javon,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:11-cr-00052-AWA-LRL-1;
4:14-cv-00136-AWA)


Submitted: December 20, 2019                                      Decided: January 30, 2020


Before DIAZ, THACKER, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roberto Antoine Darden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roberto Antoine Darden seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 motion. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” Id. § 2253(c)(2). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable, and that the motion states a debatable

claim of the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Darden has not made

the requisite showing. Accordingly, we deny a certificate of appealability, deny Darden’s

motion for counsel, and dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2